Appeal from a decree of the Surrogate’s Court, Saratoga County, remitted to the Appellate Division by the Court of Appeals for consideration of the facts. Upon remission of this appeal by the Court of Appeals (2 N Y 2d 153), the court determines that the decree and findings of the Surrogate be reversed on the facts; and directs delivery by respondent Jennings of the sum of $8,000 with interest to the administratrix, with costs. The court makes the following findings of fact: “ That in the delivery of money from decedent William Kassebohm to respondent Alfred J. Jennings it was not the intention of the parties that such delivery constituted a gift or transfer of title to Alfred J. Jennings, but it was intended by them that Alfred J. Jennings was the depository of such monej' for the convenience of William Kassebohm and that the deposit was to be subject to his order and direction ”. The order to be entered shall provide also that the memorandum of this court (286 App. Div. 932) is referred to therein. Settle order. Foster, P. J., Bergan, Halpern and Gibson, JJ., concur.